Citation Nr: 1548653	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-32 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to the payment of attorney fees from past-due benefits arising out of a November 2011 rating decision which granted service connection and a 70 percent evaluation for posttraumatic stress disorder, and a total disability rating based upon individual unemployability, both effective as of July 13, 2010.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to September 1968.  The appellant is an attorney who represented by the Veteran before VA until February 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision, as well as a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in February 2015, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's appointment of the Appellant as his attorney and associated fee agreement are valid.

2.  In November 2011 VA granted the Veteran entitlement to a total disability rating based upon individual unemployability based on his service-connected posttraumatic stress disorder.

3.  A notice of disagreement was never filed with regard to the issues of entitlement to service connection for posttraumatic stress disorder and a total disability rating based upon individual unemployability.

4.  The determination of whether the Veteran was entitled to a total disability rating based upon individual unemployability was not "part and parcel" of his initial claim for an increased rating for service-connected impotence.

CONCLUSION OF LAW

The criteria for the award of fees to the Veteran's attorney based on past-due benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5904 (West 2014); 38 C.F.R. § 14.636 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The issue before the Board is not a "claim" for benefits under Chapter 31 of Title 38 of the United States Code.  As such, VA's duties to notify and assist do not apply. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

Analysis

The Appellant seeks entitlement to attorney fees from past-due benefits.  In pertinent part, it is contended that under the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 477 (2009), the Veteran's claim for individual unemployability was not a separate or new claim for benefits, but rather "part and parcel" of the Veteran's claim for an increased evaluation for impotence, thereby justifying the payment of attorney fees based on the award of a total disability rating based on individual unemployability.

In that regard, pursuant to applicable law and regulation, a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) (West 2014).  Pursuant to the Veterans Benefits Health Care and Information Technology Act of 2006 (P.L. 109-461), the statue governing the circumstances under which attorney fees may be charged was amended.  The amended statute permits attorneys to charge fees for representation after an agency of original jurisdiction has issued a decision on a claim or claims, and a notice of disagreement has been filed with respect to that decision on or after June 20, 2007.  See 73 Fed. Reg. 29,875 (May 22, 2008), codified at 38 C.F.R. §§ 14.636, 14.637 (2015).

Under 38 U.S.C.A. § 5904(c)(1) (West 2014), as amended effective December 22, 2006, except as otherwise provided, in connection with a proceeding before the Department with respect to benefits under laws administered by the Secretary, a fee may not be charged, allowed, or paid for services of attorneys with respect to services provided before the date on which a notice of disagreement is filed with respect to the case.  The limitation in the preceding sentence does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a Court.  The 2006 amended version is effective for notice of disagreements filed after June 19, 2007.  See 38 C.F.R. § 14.636 (2015).

The Board finds that the Veteran's appointment of the appellant as his attorney is valid pursuant to a VA Form 21-22a.  Moreover, the Veteran and his attorney have a valid fee agreement.  Fees which do not exceed 20 percent of any past-due benefits awarded are presumed reasonable.  38 C.F.R. § 14.636(f) (2015).  Significantly, none of the aforementioned provisions are in dispute in the case at hand.  Rather, the crux of the case hinges upon whether a notice of disagreement was filed with respect to the claims for a total disability rating based upon individual unemployability which resulted in the payment of compensation benefits.

In that regard, in May 2008, there was received the Veteran's claim for an increased evaluation for service-connected impotence, which at that time was assigned a noncompensable evaluation.  The Veteran also claimed entitlement to service connection for chronic constipation.  Subsequent to that claim, the RO, in a rating decision of November 2008, denied entitlement to service connection for chronic constipation, as well as a compensable evaluation for impotence.  

In October 2009, there was received from the Veteran's attorney a notice of disagreement with the November 2008 VA decision denying entitlement to service connection for chronic constipation (claimed as a stomach condition with bladder and bowel control), as well as the decision denying entitlement to an increased rating for impotence.  Enclosed with the notice of disagreement was a letter from the Veteran's treating physician wherein he reportedly opined that the Veteran's gastrointestinal problems could be attributed to nerve damage resulting from the Veteran's prostate cancer surgery.  The physician made no reference whatsoever to posttraumatic stress disorder.  In the attorney's notice of disagreement counsel, for the first time, indicated that the Veteran was unable to work due to the aforementioned service-connected conditions, and that, therefore, the Veteran's potential entitlement to individual unemployability "must be considered and assessed."  The attorney made no reference to posttraumatic stress disorder. 

In a July 2010 Substantive Appeal the appellant attorney once again argued that, as per the aforementioned letter from the Veteran's private physician, the Veteran remained unable to work secondary to his gastrointestinal symptoms.  Further noted was that, given the Veteran's history of mental and emotional difficulties, as well as a medical report from a VA staff psychologist, a request was being made to consider entitlement to service connection for a psychiatric condition, to include "posttraumatic stress disorder, depression, and anxiety."

In a rating decision of December 2010, the RO awarded service connection for rectal malfunction with constipation on the basis that the Veteran's rectal malfunction was, in fact, causally related to his service-connected residuals of prostate cancer.  At that time, the RO assigned a noncompensable evaluation effective from August 23, 2007, with a 10 percent evaluation being made effective from August 14, 2009.  All indications are that the appellant was, in fact, awarded Attorney's fees based on that award of benefits.

In a November 2011 rating decision VA granted entitlement to service connection and a 70 percent evaluation for posttraumatic stress disorder.  VA also granted entitlement to a total disability rating based upon individual unemployability, with each award effective from July 13, 2010, the date of receipt of the Veteran's claim.

In correspondence from the appellant received in January and February 2012, he indicated that the Veteran was satisfied with the November 2011 decision awarding an increased rating to 80 percent, as well as entitlement to a total disability rating based upon individual unemployability, effective from July 13, 2010.  The appellant further indicated that the aforementioned award of benefits satisfied the Veteran's pending appeal for an increased evaluation for impotence associated with prostate cancer, and that he was therefore withdrawing his appeal for an increased rating for said impotence.

In correspondence of May 2012, the appellant indicated that, while he had continually represented the Veteran since October 2009, he had not received a determination on representative fees with regard to the November 2011 rating decision.  In that regard, the appellant argued that, given that a total rating based on individual unemployability is not a separate claim for benefits, but, rather, part of the initial claim for increased compensation, the Veteran's entitlement to individual unemployability was subject to representative fees.

In June 2012, the RO informed the appellant that a notice of disagreement had never been filed in connection with the award of compensation.  Rather, the issues on appeal concerned service connection for chronic constipation (hernia) and an increase in the Veteran's noncompensable evaluation for service-connected impotence, while the issues resulting in compensation were service connection for posttraumatic stress disorder and a total disability rating based upon individual unemployability.  Under the circumstances, there were no issues on appeal which might result in the award of attorney fees.

As noted above, the appellant's argument hinges upon the fact that, pursuant to the United States Court of Appeals for Veterans Claims' holding in Rice, the claim for a total disability rating based upon individual unemployability which resulted in the award of benefits was, in fact, "part and parcel" of the Veteran's original claim for an increased evaluation for service-connected impotence.  However, based on the evidence of record, that is clearly not the case.

In Rice, the Court held that, when entitlement to a total disability rating based on individual unemployability is raised during the adjudicatory process of the underlying disability, or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Significantly, in Rice the Court found that the Veteran had submitted evidence of unemployability at the same time he appealed the initial disability rating assigned for his service-connected posttraumatic stress disorder.  Further, because the Veteran was challenging the initial disability rating assigned for the disability upon which he based his assertion of unemployability, that is, the Veteran was claiming that he was unemployable because of his service-connected posttraumatic stress disorder, the Court held that the determination whether the Veteran was entitled to a total disability rating based on individual unemployability was part and parcel of the determination of the initial rating for that disability.  

In the case at hand, the Veteran never based any assertion of unemployability upon the disability then being adjudicated, that is, the Veteran never claimed or presented evidence suggesting that he was unemployable because of impotence.  Moreover, based on evidence contained in the file, in particular, the aforementioned rating decision of November 2011, it is clear that the award of a total disability rating based on individual unemployability was, in fact, based on a concurrent award of service connection for posttraumatic stress disorder.  This is to say that the Veteran was deemed unemployable not due to service-connected impotence, but rather posttraumatic stress disorder.  In any case, it is clear that, at the time of the filing of the Veteran's claim for an increased evaluation for impotence, the Veteran did not in any way, shape, or form imply that he was unemployable due to that impotence.  Significantly, all allegations of unemployability had been premised on the Veteran's gastrointestinal problems, or, as noted above, his posttraumatic stress disorder, and not service-connected impotence.

Based on the aforementioned, it is clear that the only issues on appeal were entitlement to service connection for chronic constipation, and an increased evaluation for impotence.  The issues which resulted in an award of compensation benefits were entitlement to service connection for posttraumatic stress disorder, and a total disability rating based upon individual unemployability.  Significantly, neither entitlement to service connection for posttraumatic stress disorder, nor entitlement to a total disability evaluation based on individual unemployability due to service connected disorders were ever denied.  As such, no notice of disagreement was ever filed.  Under the circumstances, and absent a valid notice of disagreement, an award of attorney fees from past-due benefits is not in order.


ORDER

Entitlement to the payment of attorney fees from past-due benefits arising out of a November 2011 rating decision which granted entitlement to service connection and a 70 percent evaluation for posttraumatic stress disorder, and a total disability rating based upon individual unemployability, effective as of July 13, 2010, is denied.



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


